Lamar, J.
The rule that this court will not interfere with the first grant of a new trial unless the verdict is absolutely demanded applies to decisions on certiorari from a judgment or verdict in a justice’s court. Strickland v. Reese, 110 Ga. 263; Flanders v. Wood, 113 Ga. 635; Civil Code, § 5585. There is nothing to take the present case out of the rule; for even if it be conceded that there was no conflict in the evidence as to the change in the note, the demurrer to the plea of alteration should have been sustained. The allegations therein do not set out a valid defense; for the Civil Code, § 3702, declares the contract void where the writing has been intentionally altered in a material part by a person claiming a benefit under it, with intent to defraud the other party. Both the plea and the evidence were silent as to when and by whom the alteration was made. It does not appear on what ground the new trial was granted ; but there being at least one good reason therefor, it is not necessary to consider the other questions raised by the record; and the judgment is

Affirmed.


All the Justices concur.